                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

SEKEMA GENTLES                            :
         Plaintiff,

           v.                             :

THE BOROUGH OF POTTSTOWN;
F. RICHARD DRUMHELLER, The Borough        :           CIVIL ACTION
of Pottstown Police Chief; SHARON                     NO. 19-0581
VALENTINE-THOMAS, The Borough of
Pottstown Mayor; DANIEL WEAND, The        :
Borough of Pottstown President; MARK
FLANDERS, The Borough of Pottstown
Manager; SGT. PONTO, The Borough          :
of Pottstown Police Officer, OFFICER
JEFFERY PORTOCK; OFFICER MARTIN;
and, OFFICER UNRUH                        :
              Defendants.


                                      ORDER


     AND NOW, this 26th day of August 2019, it is hereby ORDERED as follows:

           (1) Defendants Drumheller, Valentine-Thomas, Flanders, Martin and Pronto are
               hereby DISMISSED from the above-captioned matter;

           (2) Defendants’ Motion to Dismiss (ECF No. 16) is GRANTED in accordance
               with this Court’s accompanying Memorandum; and,

           (3) Plaintiff is granted LEAVE TO AMEND. In the event Plaintiff elects to file
               an Amended Complaint, he shall do so on or before September 23, 2019.


                                                      BY THE COURT:


                                                      /s/ C. Darnell Jones, II   J.
